
 
Exhibit 10.1

 
INDEMNIFICATION AGREEMENT


INDEMNIFICATION AGREEMENT, effective as of [FULL DATE], between Computer
Sciences Corporation , a Nevada corporation (the "Company"), and [NAME OF
INDEMNITEE] (the "Indemnitee").


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;


WHEREAS, Indemnitee is a director or officer of the Company;


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today's environment;


WHEREAS, the Company's Restated Articles of Incorporation (the "Articles") and
Bylaws (the “Bylaws”) require the Company to indemnify and advance expenses to
its directors and officers to the fullest extent permitted by law and Indemnitee
has been serving and continues to serve as a director or officer of the Company
in reliance in part on the  Articles or Bylaws;


WHEREAS, Nevada Revised Statutes 78.7502, 78.751 and 78.752 set forth provisions
providing for the mandatory and permissive indemnification of, and advancement
of expenses to, officers and directors of a Nevada corporation and are
specifically not exclusive of other rights to which those indemnified may be
entitled under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise;


WHEREAS, the Company would like for Indemnitee to exercise his or her best
judgment in the performance of his or her duties or  in his or her service to
the Company or any of its subsidiaries or any other business entity or employee
benefit plan to which Indemnitee renders services at the request of the Company,
without undue concern for claims for damages arising out of or related to the
performance of those duties or for expenses related to such claims; and


WHEREAS, in recognition of Indemnitee's need for substantial protection against
personal liability in order to enhance Indemnitee's continued service to the
Company in an effective manner, and Indemnitee's reliance on the Articles and
Bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Articles or Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Articles or Bylaws or any change in the composition of the Company's Board
of Directors or any acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancement of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company's directors' and officers' liability insurance policies;


 
 
 
1

--------------------------------------------------------------------------------

 
 
 
    NOW, THEREFORE, in consideration of the premises and of Indemnitee
continuing to serve the Company directly or, at its request, another enterprise,
and intending to be legally bound hereby, the parties hereto agree as follows:
 
1. Certain Definitions.
 
(a)           Change in Control: the consummation of a “change in the ownership”
of the Company, a “change in effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company, in each
case, as defined under Section 409A of the Internal Revenue Code of 1986, as
amended.


(b)           Claim:  any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other person or entity  (including, without limitation, a governmental
entity, agency or instrumentality), that Indemnitee in good faith believes might
lead to the institution of any action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.


(c)           Expenses:  include reasonable attorneys' fees and all other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any Claim relating to
any Indemnifiable Event, including any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.


(d)           Expense Advance:  shall have the meaning specified in Section 2
(a).


(e)           Indemnifiable Event:  any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, trustee, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.


(f)           Independent Legal Counsel:  an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3, who shall not have
otherwise performed services for the Company or Indemnitee within the last five
years (other than with respect to matters in which such counsel was engaged as
Independent Legal Counsel concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements with the
Company).
 
 
 

 
2

--------------------------------------------------------------------------------

 



(g)           Reviewing Party: the Board of Directors of the Company or
Independent Legal Counsel. Except as provided in Section 3 of this Agreement (in
the event of a Change in Control), a determination by the Reviewing Party must
be made (i) by the Company’s Board of Directors by majority vote of a quorum
consisting of directors who are not parties to the Claim, (ii) if a majority
vote of a quorum consisting of directors who are not parties to the Claim so
orders, by Independent Legal Counsel in a written opinion or (iii) if a quorum
consisting of directors who are not parties to the Claim cannot be obtained, by
Independent Legal Counsel in a written opinion.


2.           Basic Indemnification Arrangement.


(a)           In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand or request is presented to the Company, against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim.  If so requested by Indemnitee in
writing, the Company shall advance to Indemnitee ahead of the final disposition
of the Claim any and all Expenses (an “ Expense Advance”) as soon as practicable
but in any event no later than thirty days after such request is presented to
the Company or as otherwise specifically provided herein.


(b)           Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that, except with respect
to Expense Advances,  the Reviewing Party shall have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section 3 is the Reviewing Party) that indemnification is proper in the
circumstances, and (ii) the obligation of the Company to make an Expense Advance
pursuant to this Agreement shall be subject to the condition that, if, when and
to the extent that it is ultimately determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified by the Company
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).


If there has not been a Change in Control, the Reviewing Party shall be as set
forth in Section 1(g), and if there has been such a Change in Control, the
Reviewing Party shall be the Independent Legal Counsel referred to in Section 3.


 
 
 
3

--------------------------------------------------------------------------------

 
 
 
    (c)              If the Reviewing Party has not made a determination within
thirty days after receipt by the Company of a written demand or request for
indemnification, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be deemed to be entitled
to such indemnification, absent a final  judicial determination that
indemnification is not permitted under applicable law.  By written notice to
Indemnitee, the thirty day period may be extended for a reasonable time, not to
exceed fifteen additional days, if the Reviewing Party making the determination
requires additional time for obtaining or evaluating documents or information.


If the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law or if
payment is not made as required within the time frame set forth above,
Indemnitee shall have the right to commence litigation in any court in the
Commonwealth of Virginia or State of Nevada having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding.  Otherwise,
any determination by the Reviewing Party shall be conclusive and binding on the
Company and Indemnitee.


(d)           Indemnification shall not be made for any Claim as to which
Indemnitee has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the Claim was brought or other court of competent jurisdiction
determines upon application that in view of all of the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as the court deems proper.


3.           Change in Control.  The Company agrees that if there is a Change in
Control, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments or Expense Advances under this
Agreement or any other agreement or the Articles or any Bylaw now or hereafter
in effect relating to Claims for Indemnifiable Events, the Company shall seek
legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld or
delayed).  Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law.  The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys'
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
 

 
 
4

--------------------------------------------------------------------------------

 



4.           Indemnification for Additional Expenses.  To the fullest extent
provided by law, the Company shall indemnify Indemnitee against any and all
Expenses (including attorneys' fees) and, if requested in writing by Indemnitee,
shall (within ten business days of such request) advance such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for (i) the enforcement of this Agreement or the Articles
or any Bylaw now or hereafter in effect relating to Claims for Indemnifiable
Events and/or (ii) recovery under any directors' and officers' liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be.


5.           Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but notfor all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.


6.           Burden of Proof.  In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.


7.           No Presumptions.  For purposes of this Agreement, the termination
of any Claim, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, prior to
the commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable
law,  neither of the following shall be a defense to Indemnitee's claim for
indemnification or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief:


(i)           the failure of the Reviewing Party to have made a determination as
to whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor


(ii)           an actual determination by the Reviewing Party that Indemnitee
has not met such standard of conduct or did not have such belief.
 
 

 
 
5

--------------------------------------------------------------------------------

 



8.           Nonexclusivity, Etc.  The rights of Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the Articles, the
Bylaws, the Nevada Revised Statutes or otherwise.  To the extent that a change
in the  Nevada Revised Statutes (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Articles, the Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.


9.           Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available
thereunder for any Company director or officer; provided that, for any person
that is no longer serving as director or officer of the Company or of any other
enterprise at the Company’s request, such coverage shall only be provided to the
extent that it is generally available to the Company in the insurance
marketplace.
 
 
10.           Period of Limitations.  Except as required by applicable law, no
legal action shall be brought and no cause of action shall be asserted by or in
the right of the Company against Indemnitee, Indemnitee's spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Company shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.


11.           Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


12.           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.


13.           Exclusions.  The Company shall not be liable under this Agreement
to make any payment (i) prohibited by law or (ii) in connection with any Claim
made against Indemnitee relating to an Indemnifiable Event to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Articles or Bylaws or otherwise) of the amounts otherwise
indemnifiable hereunder.
 
 

 
 
6

--------------------------------------------------------------------------------

 



14.           Defense of Claims.  The Company shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee; provided
that if Indemnitee believes, after consultation with counsel selected by
Indemnitee, that (i) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and Indemnitee and
Indemnitee concludes that there may be one or more legal defenses available to
him or her that are different from or in addition to those available to the
Company or any subsidiary of the Company or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Claim) at the Company's expense; provided that any
counsel chosen by Indemnitee shall agree to comply with the Company’s outside
counsel guidelines, as in effect at the time of the engagement of such counsel,
with respect to any matter for which indemnification is sought under this
Agreement.  The Company shall not be liable to Indemnitee under this Agreement
for any amounts paid in settlement of any Claim relating to an Indemnifiable
Event effected without the Company's prior written consent. The Company shall
not, without the prior written consent of Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event to which Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of Indemnitee from all
liability on all claims that are the subject matter of such Claim.  Neither the
Company nor Indemnitee shall unreasonably withhold its or his or her consent to
any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.  To the fullest extent permitted by Nevada law, the Company’s
assumption of the defense of a Claim pursuant to this Section 14 will constitute
an irrevocable acknowledgement by the Company that any Expenses incurred by or
for the account of Indemnitee in connection therewith are indemnifiable by the
Company under Section 2.


15.           Binding Effect, Etc.  This Agreement replaces and supersedes in
its entirety the Indemnification Agreement by and between Indemnitee and the
Company currently in effect.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives.  The provisions of this Agreement shall apply to the entire
term of Indemnitee’s service as a director or officer of the Company or of any
other enterprise at the Company's request, including service in such capacities
prior to the date of this Agreement.  This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer or director of
the Company or of any other enterprise at the Company's request.
 
 

 
 
7

--------------------------------------------------------------------------------

 

16.           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.


17.           Equitable Remedies.  The Company and Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult to prove and further agree that any breach may cause Indemnitee
irreparable harm.  Accordingly, the Company and Indemnitee agree that Indemnitee
may enforce this Agreement by seeking injunctive relief and/or specific
performance, in addition to other remedies, without any necessity of showing
actual damage or irreparable harm.  By seeking injunctive relief and/or specific
performance, Indemnitee will not be precluded from seeking or obtaining any
other relief to which Indemnitee is entitled.  The Company and Indemnitee
further agree that Indemnitee is entitled to seek temporary restraining orders,
preliminary injunctions and permanent injunctions without the necessity of
posting bonds or other undertakings.  The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court and the Company waives any such requirement of such bond or undertaking.


18.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this [Date]
day of [Month], [Year].


COMPUTER SCIENCES CORPORATION


By           _____________________________
Name:
Title:






_____________________________
[Indemnitee]
 
 

 
 
8

--------------------------------------------------------------------------------

 
